EXHIBIT 10.31
SECOND AMENDMENT TO SECURITY AGREEMENT
     THIS SECOND AMENDMENT TO THIRD PARTY SECURITY AGREEMENT (this “Amendment”)
is entered into as of January 26, 2010, by and between DANNER, INC., a Wisconsin
corporation (“Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
     WHEREAS, Grantor is the grantor of a Third Party Security Agreement granted
in favor of Bank dated as of April 15, 2004 (as amended, the “Security
Agreement”).
     WHEREAS, Grantor is currently indebted to Bank pursuant to the terms and
conditions of that certain Second Amended and Restated Credit Agreement between
Grantor and Bank dated as of March 1, 2009, as amended from time to time, which
is the “Credit Agreement” as that term is used in the Security Agreement.
     WHEREAS, Bank and Grantor have agreed to certain changes in the terms and
conditions set forth in the Security Agreement and have agreed to amend the
Security Agreement to reflect said changes.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.   The final two paragraphs of the Security Agreement are hereby amended to
read as follows in their entirety:       Debtor warrants that the address of its
chief executive office is 17634 NE Airport Way, Portland OR 97230, or such other
address of which the Debtor notifies the Bank from time to time.       Debtor
warrants that the tangible Collateral (except goods in transit or in possession
of repairmen) is or will be located or domiciled at the following additional
addresses: 12021 NE Airport Way, Suite B, Portland, OR 97220 (this location is
in preparation); 18201 NE Portal Way, Portland, OR 97230 (this location is in
preparation); 12722 NE Airport Way, Portland, OR 97230; 5352 Performance Way,
Whitestown, IN 46075; and 17634 NE Airport Way, Portland, OR 97230. Debtor sells
inventory in the ordinary course of business to LaCrosse Denmark, which stores
it at Niels Ebbesens Vej 19 DK-1911 Frederiksberg, Denmark or at Scan Global
Logistics, True Mollevej 1,8381 Tilst, Denmark, or in transit, and which ships
inventory under customary sale and shipping terms to its customers, and to
vendors as samples, and which disposes of defective or out of date inventory in
the ordinary course of business.

2. In all other respects, the Security Agreement, as amended by the First
Amendment to Third Party Security Agreement between the parties hereto dated as
of March 1, 2009, remains in full force and effect.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.
DANNER, INC.

              By:   /s/ Joseph P. Schneider       Joseph P. Schneider     
President/Chief Executive Officer          By:   /s/ David P. Carlson      
David P. Carlson      Executive Vice President/Chief Financial
Officer/Secretary     

WELLS FARGO BANK,
NATIONAL ASSOCIATION

              By:   /s/ James R. Bednark       James R. Bednark      Senior Vice
President     

2